[Cite as Amherst Marketplace Station, L.L.C. v. Lorain Cty. Bd. of Revision, 2021-Ohio-3866.]


STATE OF OHIO                     )                        IN THE COURT OF APPEALS
                                  )ss:                     NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

AMHERST MARKETPLACE STATION,                               C.A. No.          20CA011623
LLC

        Appellant
                                                           APPEAL FROM JUDGMENT
        v.                                                 ENTERED IN THE
                                                           OHIO BOARD OF TAX APPEALS
LORAIN COUNTY BOARD OF                                     CASE No.   2018-930
REVISION, et al.

        Appellees

                                 DECISION AND JOURNAL ENTRY

Dated: November 1, 2021



        CALLAHAN, Presiding Judge.

        {¶1}     Appellant, Amherst Marketplace Station, LLC (“Amherst Marketplace”) appeals

an order of the Board of Tax Appeals. This Court affirms.

                                                      I.

        {¶2}     Amherst Marketplace is the owner of a commercial property in Lorain County

that is occupied by a Giant Eagle grocery store with two much smaller spaces leased by other

businesses. Amherst Marketplace filed a complaint with the Lorain County Board of Revision

requesting a reduction in the taxable value of the property as of January 1, 2017, alleging that the

Auditor’s valuation of the property exceeded the fair market value. The Amherst Exempted

Village School District Board of Education (“the Board of Education”) filed a countercomplaint

requesting an increase in the taxable value, arguing that a recent sale in an arms-length

transaction best reflected the fair market value of the property.
                                                2


       {¶3}    During the hearing on the matter, Amherst Marketplace submitted an appraisal

(“the Racek appraisal”) that valued the property at $4,730,000 as of January 1, 2015. The

appraiser acknowledged that the property was purchased in 2015 for $11,655,000 but appraised

the property as if it was not subject to the existing Giant Eagle lease. An appraisal submitted by

the Auditor (“the Sprout appraisal”), in contrast, took the existing lease with Giant Eagle into

consideration and valued the property at $11,300,000. The Board of Education introduced

documentation establishing the recent sale price. The Board of Revision concluded that the

recent sales price of $11,655,000 reflected the fair market value and adjusted the valuation

accordingly. Amherst Marketplace appealed to the Board of Tax Appeals (“BTA”), arguing that

R.C. 5713.03 required valuation of the property as if it were unencumbered by a lease. The

Board of Education argued that under R.C. 5713.03, a recent sale remained the best evidence of

fair market value even when the property was encumbered by a lease at the time of sale and

maintained that Amherst Marketplace had not rebutted that presumption.

       {¶4}    The BTA upheld the determination of value by the Board of Revision, noting the

maxim that the best evidence of a property’s true value is a recent sale in an arm’s-length

transaction. Observing that the party opposing the sale as best evidence bears the burden of

rebutting that evidence, the BTA concluded that Amherst Marketplace had articulated legal

arguments regarding the sale of leased properties but had not offered evidence to rebut the

presumption. The BTA also concluded that the Racek appraisal “[did] not discredit the sale of

the subject property or provide reliable evidence of value in its own right.” Consequently, the

BTA valued the property at $11,655,000.

       {¶5}    Amherst Marketplace appealed to this Court pursuant to R.C. 5717.04. Because

many of the seventeen assignments of error that Amherst Marketplace has raised address the
                                                3


same question of law, the assignments of error are rearranged and combined for purposes of

disposition.

                                                II.

                                      Standard of Review

        {¶6}   Because determining the fair market value of property for tax purposes is a

question of fact that lies “primarily within the province of the taxing authorities,” a decision of

the BTA should not be disturbed on appeal “unless it affirmatively appears from the record that

such decision is unreasonable or unlawful.” Bd. of Revision of Cuyahoga Cty. v. Fodor, 15 Ohio

St.2d 52, syllabus (1968). See also R.C. 5717.04; Akron Ctr. Plaza, Ltd. Liab. Co. v. Summit

Cty. Bd. of Revision, 128 Ohio St.3d 145, 2010-Ohio-5035, ¶ 9. “The standard for conducting

that review ranges from abuse of discretion, which applies when [reviewing courts] are asked to

reverse the BTA’s determination regarding credibility of witnesses, to de novo review of legal

issues.” Grace Cathedral, Inc. v. Testa, 143 Ohio St.3d 212, 2015-Ohio-2067, ¶ 16. Reviewing

courts should “not hesitate to reverse a BTA decision that is based on an incorrect legal

conclusion.” Bd. of Edn. of Gahanna-Jefferson Loc. School Dist. v. Zaino, 93 Ohio St.3d 231,

232 (2001). The arguments raised in Amherst Marketplace’s assignments of error present legal

issues, so this Court’s review is de novo. See O’Keeffe v. McClain, Slip Opinion No. 2021-

Ohio-2186, ¶ 12, citing Progressive Plastics, Inc. v. Testa, 133 Ohio St.3d 490, 2012-Ohio-4759,

¶ 15.

                              ASSIGNMENT OF ERROR NO. 4

        THE BOARD OF TAX APPEALS ERRED AS A MATTER OF LAW WHEN IT
        REJECTED THE ARGUMENT THAT PROPERTY MUST BE VALUED AS
        UNLEASED. THE OHIO SUPREME COURT HELD THAT R.C. 5713.03
        DEMANDS VALUATION “FREE OF ENCUMBRANCES SUCH AS
        LEASES.” LOWE’S HOME CENTERS, INC. V. WASHINGTON COUNTY BD.
        OF REVISION, 116 N.E.3D 79, 154 OHIO ST.3D 463, 2018-OHIO-1974.
                                                4


                              ASSIGNMENT OF ERROR NO. 7

       THE BOARD OF TAX APPEALS ERRED BY DEVIATING FROM THE
       PLAIN MEANING OF A CLEAR AND UNAMBIGUOUS STATUTE. BOLEY
       V. GOODYEAR TIRE & RUBBER CO., 125 OHIO ST.3D 510, 2010-OHIO-2550,
       929 N.E.2D 448.

                             ASSIGNMENT OF ERROR NO. 10

       THE BOARD OF TAX APPEALS ERRED AS A MATTER OF LAW WHEN IT
       FOUND SUPPORT FOR THE LEASE-ENCUMBERED SALE PRICE AS
       EVIDENCE OF VALUE BECAUSE “PROPERTIES OCCUPIED BY
       REGIONAL TENANTS (SUCH AS GIANT EAGLE) FREELY SELL WITHIN
       THE MARKETPLACE” WHEN ITS DUTY IS TO FIND THE
       UNENCUMBERED MARKET VALUE OF THE SUBJECT PROPERTY.

                             ASSIGNMENT OF ERROR NO. 12

       THE BOARD OF TAX APPEALS ERRED AS A MATTER OF LAW WHEN IT
       REJECTED APPELLANT’S ARGUMENT THAT R.C. 5713.03 REQUIRES
       VALUATION “AS IF AVAILABLE TO BE LEASED” RATHER THAN “AS IF
       IT WERE LEASED AS OF JANUARY 1, 2017,” AND IN ITS
       MISSTATEMENT OF THE OHIO SUPREME COURT’S DECISION IN
       HARRAH’S OHIO ACQUISITION CO., LLC V. CUYAHOGA CTY. BD. OF
       REVISION, 154 OHIO ST.3D 340, 2018-OHIO-4370 TO SUPPORT THIS
       REJECTION.

                             ASSIGNMENT OF ERROR NO. 13

       THE BOARD OF TAX APPEALS’ STATEMENT THAT “AN APPRAISER
       MAY APPRAISE THE UNENCUMBERED ESTATE AS IF IT WERE
       LEASED” IS A PLAIN ERROR OF LAW GIVEN THE OHIO SUPREME
       COURT’S HOLDINGS IN LOWE’S HOME CENTERS, INC. V. WASHINGTON
       COUNTY BD. OF REVISION, 116 N.E.3D 79, 154 OHIO ST.3D 463, 2018-
       OHIO-1974 AND HARRAH’S OHIO ACQUISITION CO., LLC V. CUYAHOGA
       CTY. BD. OF REVISION, 154 OHIO ST.3D 340, 2018-OHIO-4370.

       {¶7}    Amherst Marketplace’s fourth, seventh, tenth, twelfth, and thirteenth assignments

of error argue that the BTA’s decision conflicts with the plain language of R.C. 5713.03 and

previous decisions of the Supreme Court of Ohio. This Court does not agree.

       {¶8}    The “true value” of property is “the amount for which that property would sell on

the open market by a willing seller to a willing buyer.” State ex rel. The Park Invest. Co. v. Bd.
                                                  5


of Tax Appeals, 175 Ohio St. 410, 412 (1964). R.C. 5713.03 provides that the valuation of

property by county auditors must reflect “the true value of the fee simple estate, as if

unencumbered * * *.” This language contains a “significant change[]” to the language of R.C.

5713.03 as a result of 2012 Am.Sub.H.B. No. 487, effective September 10, 2012, because

previous versions of the statute omitted any reference to the unencumbered state of property. See

Terraza 8, L.L.C. v. Franklin Cty. Bd. of Revision, 150 Ohio St.3d 527, 2017-Ohio-4415, ¶ 15.

See also former R.C. 5713.03 (“The county auditor * * * shall determine, as nearly as

practicable, the true value of each separate * * * parcel of real property[.]”).

       {¶9}    H.B. 487 also changed the manner in which recent arm’s-length sales are

considered in the valuation of property. Before the effective date of H.B. 487, former R.C.

5713.03 provided that county auditors “shall consider the sale price” of property in a recent

arm’s-length transaction “to be the true value for taxation purposes.” In H.B. 487, the legislature

“replaced shall with may.” (Emphasis in original.) Terraza 8 at ¶ 15.

       {¶10} The Supreme Court of Ohio has addressed the import of the second change to

R.C. 5713.03 in several recent decisions. As a consequence of H.B. 487, a recent sale in an

arm’s-length transaction “is not conclusive evidence of the true value of property[,]” but is

rebuttably presumed to be the true value and represents the best evidence of true value. Terraza

8 at ¶ 30, 32-33. See also Orange City School Dist. Bd. of Edn. v. Cuyahoga Cty. Bd. of

Revision, 152 Ohio St.3d 325, 2017-Ohio-8817, ¶ 13; Buckeye Terminals, L.L.C. v. Franklin Cty.

Bd. of Revision, 152 Ohio St.3d 86, 2017-Ohio-7664, ¶ 15. The use of a recent arm’s-length sale

price is still the favored means of determining value for purposes of taxation. Terraza 8 at ¶ 33.

Two rebuttable presumptions attach to evidence of a recent arm’s-length sale. “[The] ‘best

evidence’ principle [is] a rebuttable presumption that the sale price constitutes the value of the
                                                 6


property.” Columbus City Schools Bd. of Edn. v. Franklin Cty. Bd. of Revision, 159 Ohio St.3d

283, 2020-Ohio-353, ¶ 29. The Supreme Court has also “recognized a companion presumption

that ‘a submitted sale price “has met all the requirements that characterize true value,” subject to

rebuttal by proof that the sale was not at arm’s length or not recent.’” Id. at 29, quoting Terraza

8 at ¶ 32, quoting Cincinnati School Dist. Bd. of Edn. v. Hamilton Cty. Bd. of Revision, 78 Ohio

St.3d 325, 328 (1997).

       {¶11} The Supreme Court of Ohio recently addressed the intersection of the H.B. 487

amendments to R.C. 5713.03 in Rancho Cincinnati Rivers, L.L.C. v. Warren Cty. Bd. of

Revision, Slip Opinion No. 2021-Ohio-2798. In that case, the owners of the subject property

maintained that the appraisal upon which the court of common pleas relied in an appeal from the

board of revision1 was not competent evidence of the property’s true value because, by failing to

value the property as if vacant and available for sale, it conflicted with the express terms of R.C.

5713.03 as amended by H.B. 487. Rancho Cincinnati Rivers at ¶ 7-8, 14. The property owner

maintained that “R.C. 5713.03 requires the tax assessor to assume ‘an unencumbered transfer,

wherein the hypothetical seller of the property vacates at closing and the buyer could take

immediate possession and occupancy.’” Id. at ¶ 14. In other words, the owner advocated for a

“vacant-at-transfer rule” with respect to the valuation of leased properties. See id. The owner

relied upon an appraisal that, with respect to the sales-comparison analysis, “adjusted downward

the sales price of any comparable property that was subject to a lease because ‘a premium was




       1
        As an alternative to appealing a decision from a board of revision to the BTA, R.C.
5717.05 permits an appeal to the court of common pleas.
                                                 7


considered to have been paid for the property rights conveyed.’” 2 Id. at ¶ 16. In contrast, the

competing appraisal determined that because the lease and rent terms of comparable properties

“‘were considered to be at market given the location, physical characteristics, and market

conditions[,]’” the sale prices did not require adjustment. Id. The question before the Supreme

Court required the Court to determine which appraisal approach was “proper * * * for purposes

of future applications of R.C. 5713.03.” Id. at ¶ 17.

       {¶12} The Supreme Court rejected the owner’s argument that the express terms of R.C.

5713.03 required a vacant-at-transfer approach. Id. at ¶ 20. Noting that the plain meaning of a

statute is determined with reference to both lexical definitions and “the meaning that the words

have acquired when they are used in case law[,]” the Court reviewed the history of the phrase “as

if unencumbered” in its decisions. Id. at ¶ 21-28. The Court concluded:

       In light of the syllabus in [Alliance Towers, LTD. v. Stark Cty. Bd. of Revision, 37
       Ohio St.3d 16 (1988)], and the other cases preceding the enactment of H.B. 487,
       the phrase “fee simple estate, as if unencumbered” had an acquired meaning when
       the General Assembly inserted that phrase into R.C. 5713.03. By using that
       phrase, the legislature codified its agreement with the requirement that property
       should be valued using market rent rather than the actual rent from an existing
       lease encumbering the property at the time of a sale and transfer.

Id. at ¶ 28. The Supreme Court concluded that its cases “establishe[d] a ‘market-lease rule’” in

which “the leased-fee sale price” is the best evidence of value and establishes a rebuttable

presumption of value. Id. at ¶ 32. “This first aspect of the market-lease rule strongly mitigates

against [the owner’s] vacant-at-transfer rule: if property must be valued as if vacant at transfer,

then it makes no sense to presume that a leased-fee sale price constitutes the property’s value.”

Id.




       2
        Amherst retained the same appraiser in this matter, and the appraisal in this matter used
the same methodology.
                                                 8


        {¶13} The Court also explained a second aspect of the market-lease rule: property may

be valued with consideration for income generated by a hypothetical lease, provided that the

lease reflects current market rates. Id. at ¶ 33. As a consequence, the Court concluded that “R.C.

5713.03 does not as a matter of law require adjustments to leased-fee sales used as sales

comparables; instead, adjustments should be made based on the appraiser’s expert analysis of the

market for the property.” Id. at ¶ 37.

        {¶14} As a practical matter, then, the Supreme Court rejected the owner’s position that

the terms of R.C. 5713.03 forbid consideration of a leased-fee sale price and, conversely,

reiterated that evidence demonstrating a recent leased-fee sale constitutes the best evidence of

value and the presumptive value of property, subject to rebuttal. In so doing, the Court stated

unequivocally that neither R.C. 5713.03 nor the Court’s own precedent requires property to be

valued using a vacant-at-transfer methodology. Rancho Cincinnati Rivers at ¶ 32, 40-42. With

respect to appraisal methodology, the Supreme Court concluded that R.C. 5713.03 neither

requires nor forbids adjustments to value with respect to property rights in leased comparables.

Id. at ¶ 35.

        {¶15} Amherst Marketplace’s fourth, seventh, tenth, twelfth, and thirteenth assignments

of error argue that the plain language of R.C. 5713.03 required the BTA to value the property

using a vacant-at-transfer methodology. The Supreme Court of Ohio has rejected this position,

and this Court overrules the fourth, seventh, tenth, twelfth, and thirteenth assignments of error on

this basis.

                              ASSIGNMENT OF ERROR NO. 1

        THE BOARD OF TAX APPEALS ERRED BY ADOPTING THE RECENT
        SALE PRICE OF A LEASE[]-ENCUMBERED PROPERTY AS THE VALUE
        FOR TAX PURPOSES WHEN THE RECORD CONTAINED COMPETENT
        AND PROBATIVE APPRAISAL EVIDENCE OF THE SUBJECT
                                                9


       PROPERTY’S UNENCUMBERED VALUE.           TERRAZA 8, L.L.C. V.
       FRANKLIN COUNTY BOARD OF REVISION, 83 N.E.3D 916, 150 OHIO ST.3D
       527, 2017-OHIO-4415.

                              ASSIGNMENT OF ERROR NO. 2

       THE BOARD OF TAX APPEALS ERRED AS A MATTER OF LAW WHEN IT
       DETERMINED THAT THE RECENT LEASE-ENCUMBERED SALE PRICE
       REMAINED THE “BEST EVIDENCE” OF VALUE DESPITE BEING
       AFFIRMATIVELY REBUTTED BY UNENCUMBERED APPRAISAL
       EVIDENCE. TERRAZA 8, L.L.C. V. FRANKLIN COUNTY BOARD OF
       REVISION, 83 N.E.3D 916, 150 OHIO ST.3D 527, 2017-OHIO-4415.

                              ASSIGNMENT OF ERROR NO. 3

       THE BOARD OF TAX APPEALS ERRED WHEN IT FOUND THAT A SALE
       IS THE BEST EVIDENCE OF VALUE WHEN ITS LEASES ARE
       “CONSISTENT WITH THE MARKET” RATHER THAN WHEN THE SALE
       REFLECTS FEE SIMPLE, AS IF UNENCUMBERED VALUE. R.C. 5713.03.

       {¶16} Amherst Marketplace’s first assignment of error is that the BTA erred by adopting

the recent leased-fee sales price as the property value and rejecting the vacant-at-transfer

valuation advocated by the Racek appraisal.          Amherst Marketplace’s second and third

assignments of error argue that the BTA erred by concluding that the recent leased-fee sale was

the best evidence of value.

       {¶17} In Rancho Cincinnati Rivers, the Supreme Court of Ohio concluded that the

phrase “as if unencumbered,” as used in R.C. 5713.03, has an acquired meaning that

encompasses the Court’s previous decisions. Id., Slip Opinion No. 2021-Ohio-2798, at ¶ 21-28.

As such, the Court concluded, a vacant-at-transfer valuation is not required, and a recent prior

leased-fee sale is rebuttably presumed to be the best evidence of true value. Id. at ¶ 32, 36.

Amherst Marketplace’s first, second, and third assignments of error are overruled on this basis.

                              ASSIGNMENT OF ERROR NO. 5

       THE BOARD OF TAX APPEALS ERRED AS A MATTER OF LAW BY
       ACCEPTING A HIGHEST AND BEST USE “AS A PROPERTY OCCUPIED
       AND OPERATED BY A REGIONAL OR NATIONAL TENANT.”
                                                10


                              ASSIGNMENT OF ERROR NO. 6

       THE BOARD OF TAX APPEALS ERRED BY REJECTING “SECOND
       GENERATION” LEASE COMPARABLES IN FAVOR OF “FIRST
       GENERATION” COMPARABLES WHEN IT IS LEGALLY IMPOSSIBLE
       FOR A PROPERTY TO BE “FIRST GENERATION” AND
       “UNENCUMBERED.”

                              ASSIGNMENT OF ERROR NO. 9

       THE BOARD OF TAX APPEALS ERRED AS A MATTER OF LAW BY
       INQUIRING AS TO WHETHER APPELLANT SHOWED THAT THE
       LEASES IN PLACE AT THE TIME OF SALE WERE “AT MARKET.” THE
       OHIO SUPREME COURT HELD THAT THERE IS NO REQUIREMENT TO
       PROVE THAT THE LEASES IN PLACE AT THE TIME OF SALE WERE “AT
       MARKET.” TERRAZA 8, L.L.C. V. FRANKLIN COUNTY BOARD OF
       REVISION, 83 N.E.3D 916, 150 OHIO ST.3D 527, 2017-OHIO-4415.

                              ASSIGNMENT OF ERROR NO. 11

       THE BOARD OF TAX APPEALS’ STATEMENT THAT “AN APPRAISER
       MAY APPRAISE THE UNENCUMBERED ESTATE AS IF IT WERE
       LEASED” EXPOSES A PROFOUND AND FUNDAMENTAL LACK OF
       UNDERSTANDING OF THE BOARD OR [ITS] OBVIOUS INTENT [TO]
       NULLIFY A DULY ENACTED STATUTE. IT IS ALSO PLAIN ERROR OF
       LAW GIVEN THE OHIO SUPREME COURT’S HOLDINGS IN LOWE’S
       HOME CENTERS, INC. V. WASHINGTON COUNTY BD. OF REVISION, 116
       N.E.3D 79, 154 OHIO ST.3D 463, 2018-OHIO-1974 AND HARRAH’S OHIO
       ACQUISITION CO., LLC V. CUYAHOGA CTY. BD. OF REVISION, 154 OHIO
       ST.3D 340, 2018-OHIO-4370.

       {¶18} In its fifth assignment of error, Amherst Marketplace argues that the BTA erred

by accepting the highest and best use advocated by the Sprout appraisal because it was

incompatible with a hypothetical vacant-at-transfer sale. The sixth assignment of error argues

that the BTA erred by failing to reject the Sprout appraisal’s valuation based on its reliance on

the sale of properties with first generation leases. Similarly, the ninth assignment of error argues

that “[a] valuation of the Subject Property as leased at market terms is unlawful[,]” and the

eleventh assignment of error argues that a competent appraisal must “account for the presence of
                                                11


* * * leases in * * * sales comparables and adjust them to reflect the rental market for existing

space[.]”

       {¶19} As noted above, the Supreme Court of Ohio has rejected Amherst Marketplace’s

argument that a hypothetical vacant-at-transfer sale methodology is required for determining the

true value of property. Rancho Cincinnati Rivers at ¶ 32, 36. In that case, the Supreme Court

considered the argument that an appraisal that relied upon comparable properties subject to first-

generation leases without downward adjustment in the sales prices to account for lease terms was

not competent evidence of value. Id. at ¶ 16. Addressing a situation in which there was no

recent arm’s-length sale to establish the presumptive value of a property, the Court concluded

that “an appraisal that takes into account a lease with terms that are typical for the market may be

considered and adopted.” Id. at ¶ 33.

       {¶20} Because the Court declined to adopt a vacant-at-transfer rule and concluded that

an appraisal methodology that relies on market-lease terms is competent evidence of value, it

follows that the language of R.C. 5713.03 did not require the BTA to reject the highest and best

use advocated by the Sprout appraisal in this case. Similarly, an appraiser is not required to

assume that a property is vacant at the time of sale or to make property-rights adjustments for

existing leases.   See id. at ¶ 35.     Amherst Marketplace’s fifth, sixth, ninth, and eleventh

assignments of error are overruled.3

                              ASSIGNMENT OF ERROR NO. 8



       3
         Following the Supreme Court’s decision in Rancho Cincinnati Rivers, this Court
ordered the parties to brief the impact of that decision on this case. In response, Amherst
Marketplace argued, for the first time, that the BTA also erred by relying on the Sprout appraisal
because that appraisal was not based on market rent as of the tax lien date at issue. Amherst
Marketplace’s assignments of error, however, are based solely on the proposition that R.C.
5713.03 requires a vacant-at-transfer analysis. See generally App.R. 16(A)(7); Loc.R. 7(B)(7).
                                                12


       THE BOARD OF TAX APPEALS ERRED AS A MATTER OF LAW BY
       FAILING TO FIND A FEE SIMPLE, AS IF UNENCUMBERED, VALUE
       BASED ON THE SOLE UNENCUMBERED EVIDENCE IN THE RECORD,
       THE RACEK APPRAISAL.

                              ASSIGNMENT OF ERROR NO. 14

       THE BOARD OF TAX APPEALS ERRED BY FAILING TO
       INDEPENDENTLY DETERMINE THE UNENCUMBERED VALUE OF THE
       SUBJECT PROPERTY USING THE UNENCUMBERED DATA IN THE
       RECORD.

       {¶21} Amherst Marketplace’s eighth assignment of error argues that the BTA erred by

failing to find that the presumptive value established by the recent arm’s-length sale was rebutted

by the Racek appraisal. Specifically, Amherst Marketplace maintains that evidence consisting of

an appraisal that relies upon the vacant-at-transfer rule rebuts evidence of a prior, arm’s-length,

leased-fee sale as a matter of law. In its fourteenth assignment of error, Amherst Marketplace

maintains that the BTA erred as a matter of law by rejecting the Racek appraisal because it was

“the only evidence of unencumbered value in the record[.]”

       {¶22} In Rancho Cincinnati Rivers, the Supreme Court of Ohio reiterated that a recent

arm’s-length sale constitutes the best evidence of value and establishes the presumptive value of

the subject property. Id. at ¶ 32. The Court also concluded that R.C. 5713.03 neither requires

nor forbids the appraisal methodology now advocated by Amherst Marketplace. Id. at ¶ 35.

Instead, the Court wrote, “[t]he BTA or a common pleas court, as the fact-finders, must decide

how much weight to accord competing appraisals.” Id. Amherst Marketplace’s eighth and

fourteenth assignments of error are overruled because, under Rancho Cincinnati Rivers, an

appraisal that relies on the vacant-at-transfer rule does not automatically rebut the presumption

of value established by a recent arm’s-length sale as a matter of law.
                                                13


                              ASSIGNMENT OF ERROR NO. 15

          THE BOARD OF TAX APPEALS[’] DECISION VIOLATES THE
          SEPARATION OF POWERS IMPLIED BY THE OHIO CONSTITUTION AND
          THE UNITED STATES CONSTITUTION.

                              ASSIGNMENT OF ERROR NO. 16

          THE BOARD OF TAX APPEALS’ DECISION AND ORDER VIOLATES THE
          OHIO CONSTITUTION’S MANDATE OF UNIFORM ASSESSMENT.
          ARTICLE XII, SECTION 2.

                              ASSIGNMENT OF ERROR NO. 17

          THE BOARD OF TAX APPEALS’ DECISION AND ORDER VIOLATES THE
          EQUAL PROTECTION CLAUSES UNDER ARTICLE I, SECTION 2 OF THE
          OHIO STATE CONSTITUTION AND THE FOURTEENTH AMENDMENT
          OF THE UNITED STATES CONSTITUTION BY APPLYING THE
          DEFINITION OF FEE SIMPLE, AS IF UNENCUMBERED, AND
          INTERPRETING §5713.03 OF THE OHIO REVISED CODE, IN A MANNER
          THAT DISCRIMINATES AGAINST CERTAIN TAXPAYERS.

          {¶23} Amherst Marketplace’s fifteenth, sixteenth, and seventeenth assignments of error

raise constitutional challenges to the BTA’s decision. Each rests on the premise that the BTA’s

decision is contrary to the clear language of R.C. 5713.03 which, according to Amherst

Marketplace, mandates the vacant-at-transfer rule with respect to valuation. As noted above,

however, in Rancho Cincinnati Rivers, the Supreme Court of Ohio concluded that that phrase “as

if unencumbered” has an acquired meaning that encompasses the Court’s previous decisions. Id.

at ¶ 21-28. As such, the Court concluded, a vacant-at-transfer valuation is not required, and a

recent prior leased-fee sale is rebuttably presumed to be the best evidence of true value. Id. at ¶

32, 36. The BTA’s decision in this case is consistent with R.C. 5713.03 and Rancho Cincinnati

Rivers.     Because Amherst Marketplace’s constitutional arguments are premised on the

conclusion that the BTA misinterpreted R.C. 5713.03, they are without merit.

          {¶24} Amherst Marketplace’s fifteenth, sixteenth, and seventeenth assignments of error

are overruled.
                                                 14


                                                 III.

       {¶25} Amherst Marketplace’s assignments of error are overruled. The judgment of the

Board of Tax Appeals is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Ohio Board of Tax

Appeals to carry this judgment into execution. A certified copy of this journal entry shall

constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                        LYNNE S. CALLAHAN
                                                        FOR THE COURT



HENSAL, J.
TEODOSIO, J.
CONCUR.
                                           15


APPEARANCES:

RYAN J. GIBBS, Attorney at Law, for Appellant.

CARA FINNEGAN, Attorney at Law, for Appellee.

DAVID A. YOST, Attorney General, for Appellee.

GARY T. STEDRONSKY, Attorney at Law, for Appellee.